Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 11-2263

                       EDWIN CARRANZA-VARGAS,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., Attorney General,

                               Respondent.


                  PETITION FOR REVIEW OF AN ORDER
                OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                       Lynch, Chief Judge,
              Torruella and Boudin, Circuit Judges.



     Joshua L. Goldstein on brief for petitioner.
     Brendan P. Hogan, Office of Immigration Litigation, Stuart F.
Delery, Acting Assistant Attorney General, Civil Division, and
Cindy S. Ferrier, Assistant Director, on brief for respondent.



                            August 30, 2012